Exhibit 10.39

GLOBAL PAYMENTS INC.

AMENDED AND RESTATED 2000 EMPLOYEE STOCK PURCHASE PLAN

ARTICLE I

BACKGROUND

1.1 Establishment of the Plan. Global Payments Inc. (the “Company”) hereby
amends and restates the Global Payments Inc. 2000 Employee Stock Purchase Plan
to be known as the “Amended and Restated Global Payments Inc. 2000 Employee
Stock Purchase Plan” (the “Plan”), as set forth in this document. The Plan
includes two components: a Code Section 423 Component and a Non-423 Component,
each of which together comprise a single plan. The Code Section 423 Component is
intended to qualify as an “employee stock purchase plan” under Section 423 of
the Internal Revenue Code of 1986, as amended, but the Company makes no
representation of such status or undertaking to maintain such status. The Plan
shall govern the terms and conditions of grants made under both the Code
Section 423 Component and the Non-423 Component. Except as otherwise indicated,
the Non-423 Component will operate and be administered in the same manner as the
Code Section 423 Component.

1.2 Applicability of the Plan. The provisions of this Plan are applicable only
to certain individuals who, on or after the Effective Date (as defined herein),
are Employees of the Company and its Subsidiaries participating in the Plan. The
Committee shall indicate from time to time which of its Subsidiaries, if any,
are participating in the Plan.

1.3 Purpose. The purpose of the Plan is to enhance the proprietary interest
among the Employees of the Company and its participating Subsidiaries through
ownership of Common Stock of the Company.

ARTICLE II

DEFINITIONS

Whenever capitalized in this document, the following terms shall have the
respective meanings set forth below.

2.1 Administrator. Administrator shall mean the person or persons (who may be
officers or Employees of the Company) selected by the Committee to operate the
Plan, perform day-to-day administration of the Plan, and maintain records of the
Plan.

2.2 Board. Board shall mean the Board of Directors of the Company.

2.3 Code. Code shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations thereunder.



--------------------------------------------------------------------------------

2.4 Code Section 423 Component. Code Section 423 Component shall mean the
component of the Plan that is intended to qualify as an “employee stock purchase
plan” under Section 423 of the Code. The provisions of the Code Section 423
Component shall be construed, administered and enforced in accordance with
Section 423(b) of the Code, so as to extend and limit Plan participation in a
uniform and nondiscriminatory basis consistent with the requirements of
Section 423 of the Code.

2.5 Committee. Committee shall mean a committee which consists of members of the
Board and which has been designated by the Board to have the general
responsibility for the administration of the Plan. Unless otherwise designated
by the Board, the Compensation Committee of the Board shall serve as the
Committee administering the Plan. Subject to the express provisions of the Plan,
the Committee shall have plenary authority in its sole and absolute discretion
to interpret and construe any and all provisions of the Plan, to adopt rules and
regulations for administering the Plan, and to make all other determinations
necessary or advisable for administering the Plan (including determining which
Subsidiaries or individual Employees shall participate in the Non-423 Component
and which Subsidiaries shall participate in the Code Section 423 Component). The
Committee’s determinations on the foregoing matters shall be conclusive and
binding upon all persons.

2.6 Common Stock. Common Stock shall mean the common stock, no par value, of the
Company.

2.7 Compensation. Compensation shall mean, for any Participant, for any Offering
Period, the Participant’s gross wages for the respective period, including
without limitation salary, bonus, and commission, but subject to appropriate
adjustments that would exclude items such as non-cash compensation and
reimbursement of moving, travel, trade or business expenses.

2.8 Contribution Account. Contribution Account shall mean the bookkeeping
account established by the Administrator on behalf of each Participant, which
shall be credited with the amounts deducted from the Participant’s Compensation
pursuant to Article VI. The Administrator shall establish a separate
Contribution Account for each Participant for each Offering Period.

2.9 Company. Company shall mean Global Payments Inc., a Georgia corporation.

2.10 Direct Registration System. Direct Registration System shall mean a direct
registration system approved by the Securities and Exchange Commission and by
the New York Stock Exchange, Inc. or any securities exchange on which the Common
Stock is then listed, whereby shares of Common Stock may be registered in the
holder’s name in book-entry form on the books of the Company.

2.11 Effective Date. Effective Date shall mean February 1, 2001, the original
effective date of the Plan, which was the last to occur of (i) the date the Plan
was approved by the shareholders of the Company, (ii) the first trading day
after the effective date of the Spin-off, and (iii) the effective date of the
Company’s registration statement on Form S-8 filed under the Securities Act of
1933, as amended, covering the shares to be issued under the Plan.

 

- 2 -



--------------------------------------------------------------------------------

2.12 Eligible Employee. An Employee eligible to participate in the Plan pursuant
to Section 3.1.

2.13 Employee. Employee shall mean an individual employed by an Employer who
meets the employment relationship described in Treasury Regulation Sections
1.423-2(b) and Section 1.421-7(h).

2.14 Employer. Employer shall mean the Company and any Subsidiary designated by
the Committee as an employer participating in the Plan.

2.15 Fair Market Value. Fair Market Value of a share of Common Stock, as of any
designated date, shall mean the closing sales price of the Common Stock on the
New York Stock Exchange on such date or on the last previous date on which such
stock was traded.

2.16 Non-423 Component. Non-423 Component means the component of the Plan that
is not intended to meet the requirements of an “employee stock purchase plan” as
set forth in Section 423(b) of the Code. Options may be granted under the
Non-423 Component pursuant to rules, procedures, terms and conditions adopted by
the Committee that are designed to achieve tax, securities law or other
objectives for Eligible Employees and/or the Company and its participating
Subsidiaries. Any such rules, procedures, terms and conditions for Options
granted under the Non-423 Component may be set out in one or more sub-plan
documents, but shall be treated as separate Offering Periods under this Plan
rather than as separate plans.

2.17 Offering Date. Offering Date shall mean the first Trading Date of each
Offering Period.

2.18 Offering Period. Offering Periods shall mean the periods of time during
which Options to purchase Common Stock are outstanding under the Plan. The
Committee shall determine the length of each Offering Period, which need not be
uniform and may be overlapping; provided, however, that an Offering Period under
the Code Section 423 Component may not exceed five years. Until specified
otherwise by the Committee, the Offering Periods for the Code Section 423
Component shall mean the quarterly periods beginning January 1, April 1, July 1,
and October 1 respectively, of each year during which Options to purchase Common
Stock are outstanding under the Plan Each Offering Period (whether under the
Code Section 423 Component or the Non-423 Component) shall be deemed a separate
offering under this Plan.

2.19 Option. Option shall mean the option to purchase Common Stock granted under
the Plan on each Offering Date.

2.20 Participant. Participant shall mean any Eligible Employee who has elected
to participate in the Plan under Section 3.2.

 

- 3 -



--------------------------------------------------------------------------------

2.21 Plan. Plan shall mean the Global Payments Inc. 2000 Employee Stock Purchase
Plan, as amended and in effect from time to time.

2.22 Purchase Date. Purchase Date shall mean the last Trading Date of each
Offering Period.

2.23 Purchase Price. Purchase Price shall mean the purchase price of Common
Stock determined under Section 5.1.

2.24 Request Form. Request Form shall mean an Employee’s authorization either in
writing on a form approved by the Administrator or through electronic
communication approved by the Administrator which specifies the Employee’s
payroll deduction in accordance with Section 6.2, and contains such other terms
and provisions as may be required by the Administrator.

2.25 Spin-off. The distribution in 2001 by National Data Corporation to its
stockholders of all of the issued and outstanding shares of capital stock of the
Company, as contemplated in that certain Distribution Agreement between National
Data Corporation and the Company and the related agreements between the parties
referred to therein.

2.26 Stock Account. Stock Account shall mean the account established by the
Administrator on behalf of each Participant, which shall be credited with shares
of Common Stock purchased pursuant to the Plan and dividends thereon until
distributed in accordance with the terms of the Plan.

2.27 Subsidiary. Subsidiary shall mean any present or future corporation which
is a “subsidiary corporation” of the Company as defined in Code Section 424(f).

2.28 Trading Date. Trading Date shall mean a date on which shares of Common
Stock are traded on a national securities exchange (such as the New York Stock
Exchange), the Nasdaq National Market or in the over-the-counter market.

Except when otherwise indicated by the context, the definition of any term
herein in the singular may also include the plural.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1 Eligibility. Each Employee who is regularly scheduled to work at least 20
hours each week (or any lesser number of hours established by the Committee for
any Offering Period under the Non-423 Component) and at least five months each
calendar year (or any lesser number of months established by the Committee for
any Offering Period under the Non-423 Component) shall be eligible to
participate in the Plan as of the later of:

(a) the Offering Date immediately following the Employee’s last date of hire by
an Employer; or

 

- 4 -



--------------------------------------------------------------------------------

(b) the Effective Date.

If the Company permits any Employee of a Subsidiary to participate in the Plan
for an Offering Period under the Code Section 423 Component, then all Employees
of that Subsidiary who meet the requirements of this paragraph shall be
permitted to participate in the Plan for such Offering Period. On each Offering
Date for an Offering Period under the Code Section 423 Component, Options will
automatically be granted to all Employees then eligible to participate in the
Plan for such Offering Period; provided, however, that no Employee shall be
granted an Option for an Offering Period if, immediately after the grant, the
Employee would own stock, and/or hold outstanding Options to purchase stock,
possessing five percent or more of the total combined voting power or value of
all classes of stock of the Company or any Subsidiary. For purposes of this
Section, the attribution rules of Code Section 424(d) shall apply in determining
stock ownership of any Employee. If an Employee is granted an Option for an
Offering Period and such Employee does not participate in the Plan for such
Offering Period, such Option will be deemed never to have been granted for
purposes of applying the $25,000 annual limitation described in Section 5.2.

“Eligible Employees” for purposes of the Non-423 Component may be different from
“Eligible Employees” for purposes of the Code Section 423 Component. In
addition, for Offering Periods under the Non-423 Component of the Plan, the
Committee may limit eligibility so as to only designate some (as opposed to all)
Employees of an Employer as Eligible Employees.

3.2 Initial Participation. An Eligible Employee having been granted an Option
under Section 3.1 may submit a Request Form to the Administrator to participate
in the Plan for an Offering Period. The Request Form shall authorize a regular
payroll deduction from the Employee’s Compensation for the Offering Period,
subject to the limits and procedures described in Article VI. A Participant’s
Request Form authorizing a regular payroll deduction shall remain effective from
Offering Period to Offering Period under the Non-423 Component or the Code
Section 423 Component, as the case may be, until amended or canceled under
Section 6.3.

3.3 Leave of Absence. For purposes of Section 3.1, an individual on a leave of
absence from an Employer shall be deemed to be an Employee for the first 90 days
of such leave. For purposes of this Plan, such individual’s employment with the
Employer shall be deemed to terminate at the close of business on the 90th day
of the leave, unless the individual has returned to regular employment with an
Employer before the close of business on such 90th day (or any longer period for
which the Participant has reemployment rights with an Employer as provided for
by either statute or agreement by contract, or as otherwise necessary to comply
with applicable law with respect to Offering

 

- 5 -



--------------------------------------------------------------------------------

Periods under the Non-423 Component of the Plan). Termination of any
individual’s leave of absence by an Employer, other than on account of a return
to employment with an Employer, shall be deemed to terminate an individual’s
employment with the Employer for all purposes of the Plan.

ARTICLE IV

STOCK AVAILABLE

4.1 In General. Subject to the adjustments in Sections 4.2 and 4.3, an aggregate
of 2,400,000 (reflecting the 2-for-1 stock split effected on October 31, 2005)
shares of Common Stock shall be available for purchase by Participants pursuant
to the provisions of the Plan. These shares may be authorized and unissued
shares or may be shares issued and subsequently acquired by the Company. If an
Option under the Plan expires or terminates for any reason without having been
exercised in whole or part, the shares subject to such Option that are not
purchased shall again be available for subsequent Option grants under the Plan.
If the total number of shares of Common Stock for which Options are exercised on
any Purchase Date exceeds the maximum number of shares then available under the
Plan, the Committee shall make a pro rata allocation of the shares available in
as nearly a uniform manner as shall be practicable and as it shall determine to
be equitable; and the balance of the cash credited to Participants’ Contribution
Accounts shall be distributed to the Participants as soon as practicable.

4.2 Adjustment in Event of Changes in Capitalization. In the event of a stock
dividend, stock split or combination of shares, recapitalization or other change
in the Company’s capitalization, or other distribution with respect to holders
of the Company’s Common Stock other than normal cash dividends, an automatic
adjustment shall be made in the number and kind of shares as to which
outstanding Options or portions thereof then unexercised shall be exercisable
and in the available shares set forth in Section 4.1, so that the proportionate
interest of the Participants shall be maintained as before the occurrence of
such event. This adjustment in outstanding Options shall be made without change
in the total price applicable to the unexercised portion of such Options and
with a corresponding adjustment in the Purchase Price per share; provided,
however, that in no event shall any adjustment be made that would cause any
Option granted under the Code Section 423 Component to fail to qualify as an
option pursuant to an employee stock purchase plan within the meaning of
Section 423 of the Code.

4.3 Dissolution, Liquidation, or Merger. Upon the dissolution or liquidation of
the Company, or upon a reorganization, merger, or consolidation of the Company
with one or more corporations in which the Company is not the surviving
corporation (or survives as a direct or indirect subsidiary of other such other
constituent corporation or its parent), or upon a sale of substantially all of
the property or stock of the Company to another corporation, the holder of each
Option then outstanding under the Plan shall be entitled to receive at the next
Purchase Date upon the exercise of such Option for each share as to which such
Option shall be exercised, as nearly as reasonably may be determined, the cash,
securities, or property which a holder of one share of the Common Stock was
entitled to receive upon and at the time of such transaction. The Committee

 

- 6 -



--------------------------------------------------------------------------------

shall take such steps in connection with these transactions as the Committee
deems necessary or appropriate to assure that the provisions of this Section
shall thereafter be applicable, as nearly as reasonably may be determined, in
relation to the cash, securities, or property which the holder of the Option may
thereafter be entitled to receive. In lieu of the foregoing, the Committee may
terminate the Plan in accordance with Section 8.2.

ARTICLE V

OPTION PROVISIONS

5.1 Purchase Price. The Purchase Price of a share of Common Stock purchased for
a Participant pursuant to each exercise of an Option shall be a designated
percentage (the “Designated Percentage”) of the Fair Market Value of a share of
Common Stock on the Purchase Date. Unless and until otherwise provided by the
Committee, the Designated Percentage shall be 85 percent. The Committee may
change the Designated Percentage for any Offering Period beginning after
June 30, 2010 but in no event shall the Designated Percentage be less than 85
percent.

5.2 Calendar Year $25,000 Limit. Notwithstanding anything else contained herein,
no Employee may be granted an Option for any Offering Period which permits such
Employee’s rights to purchase Common Stock under the Code Section 423 Component
and any other qualified employee stock purchase plan (within the meaning of Code
Section 423) of the Company and its Subsidiaries to accrue at a rate which
exceeds $25,000 of Fair Market Value of such Common Stock for each calendar year
in which an Option is outstanding at any time. For purposes of this Section,
Fair Market Value shall be determined as of the Offering Date.

5.3 Offering Period Limit. Notwithstanding anything else contained herein, the
maximum number of shares of Common Stock that an Eligible Employee may purchase
in any Offering Period is 1,600 shares.

ARTICLE VI

PURCHASING COMMON STOCK

The provisions of Section 6.1 through 6.5 of this Article VI shall apply (i) to
all Options granted under the Code Section 423 Component and (ii) to Options
granted under the Non-423 Component unless otherwise provided in the rules,
procedures, terms and conditions applicable to any such Options under the
Non-423 Component. The provisions of Section 6.6 shall apply to all Options
granted under the Plan.

6.1 Participant’s Contribution Account. The Administrator shall establish a book
account in the name of each Participant for each Offering Period. As discussed
in Section 6.2 below, a Participant’s payroll deductions shall be credited to
the Participant’s Contribution Account, without interest, until such cash is
withdrawn, distributed, or used to purchase Common Stock as described below.

During such time, if any, as the Company participates in a Direct Registration
System, shares of Common Stock acquired upon exercise of an Option shall be
directly registered in the name of the Participant. If the Company does not
participate in a Direct Registration System, then until distribution is
requested by a Participant pursuant to Article VII, stock certificates
evidencing the Participant’s shares of Common Stock acquired upon exercise of an
Option shall be held by the Company as the nominee for the Participant. These
shares shall be credited to the Participant’s Stock Account. Certificates shall
be held by the Company as nominee for Participants solely as a matter of
convenience. A Participant shall have all ownership rights as to the shares
credited to his or her Stock Account, and the Company shall have no ownership or
other rights of any kind with respect to any such certificates or the shares
represented thereby.

 

- 7 -



--------------------------------------------------------------------------------

All cash received or held by the Company under the Plan may be used by the
Company for any corporate purpose. The Company shall not be obligated to
segregate any assets held under the Plan.

6.2 Payroll Deductions; Dividends.

(a) Payroll Deductions. By submitting a Request Form at any time before an
Offering Period in accordance with rules adopted by the Committee, an Eligible
Employee may authorize a payroll deduction to purchase Common Stock under the
Plan for the Offering Period. The payroll deduction shall be effective on the
first pay period during the Offering Period commencing after receipt of the
Request Form by the Administrator. The payroll deduction shall be in any whole
dollar amount or percentage up to a maximum of twenty percent (20%) of such
Employee’s Compensation payable each pay period, and at any other time an
element of Compensation is payable. A Participant’s payroll deduction shall not
be less than one percent (1%) of such Employee’s Compensation payable each
payroll period.

(b) Dividends. Cash or stock dividends paid on Common Stock which is credited to
a Participant’s Stock Account as of the dividend payment date shall be credited
to the Participant’s Stock Account and paid or distributed to the Participant as
soon as practicable.

6.3 Discontinuance. A Participant may discontinue his or her payroll deductions
for an Offering Period by filing a new Request Form with the Administrator. This
discontinuance shall be effective on the first pay period commencing at least 15
days after receipt of the Request Form by the Administrator. A Participant who
discontinues his or her payroll deductions for an Offering Period may not resume
participation in the Plan until the following Offering Period.

Any amount held in the Participant’s Contribution Account for an Offering Period
after the effective date of the discontinuance of his or her payroll deductions
will either be refunded or used to purchase Common Stock in accordance with
Section 7.1.

 

- 8 -



--------------------------------------------------------------------------------

6.4 Leave of Absence; Transfer to Ineligible Status. If a Participant either
begins a leave of absence, is transferred to employment with a Subsidiary not
participating in the Plan, or remains employed with an Employer but is no longer
eligible to participate in the Plan, the Participant shall cease to be eligible
for payroll deductions to his or her Contribution Account pursuant to
Section 6.2. The cash standing to the credit of the Participant’s Contribution
Account shall become subject to the provisions of Section 7.1. If the
Participant returns from the leave of absence before being deemed to have ceased
employment with the Employer under Section 3.3, or again becomes eligible to
participate in the Plan, the Request Form, if any, in effect immediately before
the leave of absence or disqualifying change in employment status shall be
deemed void and the Participant must again complete a new Request Form to resume
participation in the Plan.

A Participant who transfers employment from an Employer participating in the
Code Section 423 Component of the Plan to an Employer participating in the
Non-423 Component of the Plan shall immediately cease to participate in the Code
Section 423 Component of the Plan. However, the amounts credited to his or her
Contribution Account for the Offering Period in which such transfer occurs shall
be transferred to the Non-423 Component of the Plan, and such individual shall
immediately join the then-current Offering Period under the Non-423 Component of
the Plan upon the same terms and conditions in effect for his or her
participation in the Code Section 423 Component of the Plan, except for such
modifications as may be required by applicable law.

6.5 Automatic Exercise. Unless the cash credited to a Participant’s Contribution
Account is withdrawn or distributed as provided in Article VII, his or her
Option shall be deemed to have been exercised automatically on each Purchase
Date, for the purchase of the number of full shares and fractional shares of
Common Stock which the cash credited to his or her Contribution Account at the
time will purchase at the Purchase Price. Any cash balance remaining in the
Participant’s Contribution Account at the end of an Offering Period shall be
refunded to the Participant, without interest. The amount of cash that may be
used to purchase shares of Common Stock may not exceed the Compensation
restrictions set forth in Section 6.3 or the applicable limitations of Sections
5.2 of 5.3.

6.6 Listing, Registration, and Qualification of Shares. The granting of Options
for, and the sale and delivery of, Common Stock under the Plan shall be subject
to the effecting by the Company of any listing, registration, or qualification
of the shares subject to that Option upon any securities exchange or under any
federal or state law, or the obtaining of the consent or approval of any
governmental regulatory body deemed necessary or desirable for the issuance or
purchase of the shares covered.

ARTICLE VII

WITHDRAWALS; DISTRIBUTIONS

The provisions of this Article VII shall apply (i) to all Options granted under
the Code Section 423 Component and (ii) to Options granted under the Non-423
Component unless otherwise provided in the rules, procedures, terms and
conditions applicable to any such Options under the Non-423 Component.

 

- 9 -



--------------------------------------------------------------------------------

7.1 Discontinuance of Deductions; Leave of Absence; Transfer to Ineligible
Status. In the event of a Participant’s complete discontinuance of payroll
deductions under Section 6.3 or a Participant’s leave of absence or transfer to
an ineligible status under Section 6.4, the cash balance then standing to the
credit of the Participant’s Contribution Account shall be

(a) returned to the Participant, in cash, without interest, as soon as
practicable, upon the Participant’s written request received by the
Administrator at least 30 days before the next Purchase Date; or

(b) held under the Plan and used to purchase Common Stock for the Participant
under the automatic exercise provisions of Section 6.5.

7.2 In-Service Withdrawals. During such time, if any, as the Company
participates in a Direct Registration System, shares of Common Stock acquired
upon exercise of an Option shall be directly registered in the name of the
Participant and the Participant may withdraw certificates in accordance with the
applicable terms and conditions of such Direct Registration System. If the
Company does not participate in a Direct Registration System, a Participant may,
while an Employee of the Company or any Subsidiary, withdraw certificates for
some or all of the shares of Common Stock credited to his or her Stock Account
at any time, upon 30 days’ written notice to the Administrator. If a Participant
requests a distribution of only a portion of the shares of Common Stock credited
to his or her Stock Account, the Administrator will distribute the oldest
securities held in the Participant’s Stock Account first, using a first in-first
out methodology. The Administrator may at any time distribute certificates for
some or all of the shares of Common Stock credited to a Participant’s Stock
Account, whether or not the Participant so requests.

7.3 Termination of Employment for Reasons Other Than Death. If a Participant
terminates employment with the Company and the Subsidiaries for reasons other
than death, the cash balance in the Participant’s Contribution Account shall be
returned to the Participant in cash, without interest, as soon as practicable.
Certificates for the shares of Common Stock credited to his or her Stock Account
shall be distributed to the Participant as soon as practicable, unless the
Company then participates in a Direct Registration System, in which case, the
Participant shall be entitled to evidence of ownership of such shares in such
form as the terms and conditions of such Direct Registration System permit.

7.4 Death. In the event a Participant dies, the cash balance in his or her
Contribution Account shall be distributed to the Participant’s estate, in cash,
without interest, as soon as practicable. Certificates for the shares of Common
Stock credited to the Participant’s Stock Account shall be distributed to the
estate as soon as practicable, unless the Company then participates in a Direct
Registration System, in which case, the estate shall be entitled to evidence of
ownership of such shares in such form as the terms and conditions of such Direct
Registration System permit.

 

- 10 -



--------------------------------------------------------------------------------

7.5 Registration. Whether represented in certificate form or by direct
registration pursuant to a Direct Registration System, shares of Common Stock
acquired upon exercise of an Option shall be directly registered in the name of
the Participant or, if the Participant so indicates on the Request Form, (a) in
the Participant’s name jointly with a member of the Participant’s family, with
the right of survivorship, (b) in the name of a custodian for the Participant
(in the event the Participant is under a legal disability to have stock issued
in the Participant’s name), (c) in a manner giving effect to the status of such
shares as community property, or (d) in street name for the benefit of any of
the above with a broker designated by the Participant. No other names may be
included in the Common Stock registration. The Company shall pay all issue or
transfer taxes with respect to the issuance or transfer of shares of such Common
Stock, as well as all fees and expenses necessarily incurred by the Company in
connection with such issuance or transfer.

ARTICLE VIII

AMENDMENT AND TERMINATION

8.1 Amendment. The Committee shall have the right to amend or modify the Plan,
in full or in part, at any time and from time to time; provided, however, that
no amendment or modification shall:

(a) affect any right or obligation with respect to any grant previously made,
unless required by law, or

(b) unless previously approved by the shareholders of the Company, where such
approval is necessary to satisfy federal securities laws, the Code, or rules of
any stock exchange on which the Company’s Common Stock is listed:

(1) in any manner materially affect the eligibility requirements set forth in
Sections 3.1 and 3.3, or change the definition of Employer as set forth in
Section 2.13, or

(2) increase the number of shares of Common Stock subject to any Options issued
to Participants (except as provided in Sections 4.2 and 4.3).

8.2 Termination. The Committee may terminate the Plan at any time in its sole
and absolute discretion. The Plan shall be terminated by the Committee if at any
time the number of shares of Common Stock authorized for purposes of the Plan is
not sufficient to meet all purchase requirements, except as specified in
Section 4.1.

Upon termination of the Plan, the Administrator shall give notice thereof to
Participants and shall terminate all payroll deductions. Cash balances then
credited to Participants’ Contribution Accounts shall be distributed as soon as
practicable, without interest.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

9.1 Employment Rights. Neither the establishment of the Plan, nor the grant of
any Options thereunder, nor the exercise thereof shall be deemed to give to any
Employee the right to be retained in the employ of the Company or any Subsidiary
or to interfere with the right of the Company or any Subsidiary to discharge any
Employee or otherwise modify the employment relationship at any time.

9.2 Tax Withholding. The Administrator may make appropriate provisions for
withholding of federal, state, and local income taxes, and any other taxes, from
a Participant’s Compensation to the extent the Administrator deems such
withholding to be legally required.

9.3 Rights Not Transferable. Rights and Options granted under this Plan are not
transferable by the Participant other than by will or by the laws of descent and
distribution and are exercisable only by the Participant during his or her
lifetime.

9.4 No Repurchase of Stock by Company. The Company is under no obligation to
repurchase from any Participant any shares of Common Stock acquired under the
Plan.

9.5 Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the State of Georgia except to the extent such laws are
preempted by the laws of the United States or the laws of any applicable
non-U.S. jurisdiction.

9.6 Shareholder Approval; Registration. The Plan was adopted by the Board on
June 28, 2000 to be effective as of the Effective Date, provided that no payroll
deductions could begin until a registration statement on Form S-8 filed under
the Securities Act of 1933, as amended, covering the shares to be issued under
the Plan, became effective. The Plan was approved by the shareholders of the
Company within 12 months of approval by the Board. The Compensation Committee of
the Board approved and adopted the Amended and Restated 2000 Employee Stock
Purchase Plan on June 3, 2010, which became effective on that date.

9.7 Eligible Employees in Non-U.S. Subsidiaries. The Non-423 Component of the
Plan may be used for the grant of Options to Eligible Employees of non-U.S.
Subsidiaries or for other purposes. The Committee shall have authority to adopt
such procedures, terms and conditions for such Options as may be necessary or
desirable: (a) to comply with provisions of applicable law, regulation or
similar requirements to operate the Plan in an advantageous manner in countries
or jurisdictions outside the U.S. in which the Company or any Subsidiary may
operate or have Employees; (b) to ensure the viability of Plan benefits for
Eligible Employees employed in such countries or jurisdictions; and (c) to meet
the objectives of the Plan. Any such rules, procedures, terms

 

- 12 -



--------------------------------------------------------------------------------

and conditions for Options granted under the Non-423 Component may be set out in
one or more sub-plan documents, but shall be treated as separate Offering
Periods under this Plan rather than as separate plans. Nothing in this Section
authorizes the Committee to increase the total number of shares authorized by
the stockholders, to expand the class of eligible participants, or to alter the
type of awards available under this Plan.

* * * * * * * * * * * * * *

The foregoing is hereby acknowledged as being the Global Payments Inc. Amended
and Restated 2000 Employee Stock Purchase Plan as adopted by the Compensation
Committee of the Board on June 3, 2010.

 

GLOBAL PAYMENTS INC. By:    /s/ Suellyn P. Tornay   Suellyn P. Tornay Its:   
General Counsel

 

- 13 -